Citation Nr: 1018601	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim for service connection. 
The Veteran now resides in Alabama, so the matter is now 
handled by the RO in Montgomery, Alabama.  

In June 2007 and October 2009, the Board remanded this claim 
for additional development.  


FINDING OF FACT

The evidence clearly and unmistakably shows that the 
Veteran's psychiatric disorders existed prior to service and 
were not aggravated by service.


CONCLUSION OF LAW

The presumption that the Veteran was of sound condition upon 
entry into service has been rebutted by clear and 
unmistakable evidence, and service connection for a 
psychiatric disorder is not established. 38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letters in January 2004, 
July 2007, and April 2009, which provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal. The January 2004 notice letter 
discussed above fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter 

To the extent that the Veteran was not informed of how VA 
determines disability ratings and effective dates until July 
2007, the instant decision denies service connection, and 
thus, no disability rating or effective date will be 
assigned.  Accordingly, any absence of Dingess notice is moo; 
however, it was provided with the letter of April 2009.  No 
further development is required regarding the duty to notify.  
For all of these reasons, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.   
The appeal was remanded twice; once for an examination and 
once for an addendum to that examination to insure that the 
medical questions at issue were considered and addressed.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion 

This appeal arises out of the Veteran's claim that a 
psychiatric disorder, variously diagnosed as bipolar disorder 
and schizoid personality disorder, was either aggravated or 
incurred by his service with the United States Marine Corps 
(USMC) from August 1971 to October 1971.  

Applicable Laws and Regulations - Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 § 
3.303(d).

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for "chronic" conditions, 
such as psychoses, when a chronic disease manifests itself in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the Veteran currently has the same condition. 38 
C.F.R. § 3.303(b).

For purposes of service connection pursuant to § 1110, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens. See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Factual Background

A review of the Veteran's July 1971 enlistment examination 
reflects a normal psychiatric evaluation; likewise, a Report 
of Medical History shows that the Veteran denied having 
depression, anxiety, excessive worry, or nervous trouble of 
any sort.  

An August 1971 service treatment records shows that the 
Veteran had an "acute episode of hysteria."  He was 
referred for psychological evaluation which, after several 
weeks of observation, confirmed that the Veteran very 
"clearly" had a schizoid pre-service lifestyle.  The final 
diagnosis was schizoid personality disorder.  

In October 1971, the Veteran's case was evaluated by the USMC 
Medical Board, which found that, on the basis of reliable 
past history, the diagnosis was schizoid personality 
(existing prior to service), manifested by shyness, over 
sensitivity, seclusiveness, avoidance of close relationships, 
tendency to day dream, and difficulty in expressing hostility 
and ordinary aggressive feelings.  In the opinion of the 
Medical Board, the Veteran's personality disorder existed 
prior to service and rendered him unsuitable for further 
service.  The Medical Board further noted that the Veteran 
suffered from "no disability which was the result of an 
incident of service or which was aggravated thereby."  
Accordingly, in October 1971, the Veteran received a medical 
discharge from the USMC due to his pre-existing schizoid 
personality disorder.  

The first evidence of pos- service treatment is found in an 
October 2003 private treatment note from the Infirmary 
Medical Clinic in Mobile, AL, shows that the Veteran reported 
a history of schizophrenia dating back to service.  He stated 
that he had never integrated well into society but managed to 
function under his mother's close watch and by holding a 
number of short-term jobs.  He stated that he did not want 
psychiatric help, but felt that Paxil or Zoloft would help 
his symptoms.  He was prescribed Lexapro at that time. 

Post-service VA treatment records shows that the Veteran was 
hospitalized in November 2003 and December 2003 for medical 
problems including, alcohol dependence, depressive disorder 
(NOS), schizophrenia, paranoid type by history, and 
bereavement.  A November 2003 psychiatry note shows that the 
Veteran was irritable, nervous, and paranoid, and that he 
reported having been diagnosed with schizophrenia in-service.  

A January 2004 psychiatry consult shows that the Veteran was 
being treated for polysubstance dependence and bipolar 
disorder (and rule out temporal lobe seizures or impulse 
control disorder).  At that time, the examiner stated that 
although the Veteran carried a diagnosis of schizophrenia by 
history, he could not see any symptoms of schizophrenia and 
instead believed that he had bipolar disorder.  The Veteran 
reported that he was discharged from the USMC for 
"schizophrenia, paranoid type," and that he subsequently 
suffered a nervous breakdown in 1976.  He further reported 
several suicide attempts in 1980 and in 2003. See Domiciliary 
Psychological Assessment, VAMC Biloxi, December 2003.  

A February 2004 VA treatment note shows that the Veteran 
reported having been depressed all his life, with a history 
of other psychiatric diagnoses.  He stated that he was out of 
his current medication and noted recurrence of irritability.  
He further reported episodes of hyperactivity, agitation, and 
depression.  The final assessment at that time was alcohol 
dependence and bipolar disorder.  

VA treatment records dated from June 2004 to February 2005 
reflect continued treatment for bipolar disorder, adjustment 
disorder, and polysubstance abuse.  From August 2004 to 
November 2004, the Veteran was again admitted to the VA 
Health Maintenance Program where he was treated for substance 
abuse and a history of schizophrenia and bipolar disorder.  
While admitted to the program, an October 2004 treatment note 
reflects that the Veteran was experiencing serious anxiety, 
tension, trouble understanding, concentrating, and 
remembering.  He alluded that his medications were helpful in 
controlling such symptoms.  

A February 2005 outpatient note shows that the Veteran's 
bipolar type II was in remission.  

VA outpatient treatment records from March 2005 to May 2005 
show continued treatment for alcohol dependence and bipolar 
disorder.  He reported a fairly effective symptom resolution 
with his current regimen of psychiatric medications.  An 
April 2005 treatment note again showed that the bipolar 
disorder was in remission. 

A May 2005 statement from the Veteran's private physician 
reflects a diagnosis of bipolar disorder with psychotic 
features, which was determined to be a permanent disability.  

A February 2009 VA examination report shows that the Veteran 
reported racing thoughts, depression, and anxiety.  He noted 
that he had experienced such symptoms weekly to daily in 
frequency "all of my life, as far back as I can remember."  
The diagnostic impressions were bipolar disorder (NOS), 
alcohol dependence, and personality disorder (provisional).  
The examiner opined that the mental disorder (bipolar) was 
not caused by or a result of an in-service illness (i.e., 
personality disorder).  He stated that his opinion, 
diagnosis, and rationale were based on the DSM-IV guidelines, 
the Veteran's claims file, and the current examination.  
Based on the foregoing, the examiner stated that the 
Veteran's symptoms of a mental disorder pre-existed his 
military service.  

A July 2009 VA examination addendum confirmed that, in the 
examiner's opinion, the Veteran's bipolar disorder was not 
due to, the result of, or otherwise aggravated by service.  
The examiner reasoned that the Veteran had received a 
diagnosis of schizoid personality disorder in-service; that 
service treatment records did not indicate a diagnosis of 
bipolar disorder; and that his military service did not 
appear to have aggravated his symptoms of bipolar disorder 
beyond the progression of expected by virtue of his reported 
pre-military history.  

In November 2009, the VA examiner further opined that it was 
less likely than not that the Veteran's personality disorder 
was aggravated by service.  The examiner reasoned that there 
was no evidence in the Veteran's service treatment records 
that a personality disorder was aggravated beyond the 
severity expected of it given his reported pre-service 
military history.  Rather, it was entirely possible that the 
structure, routine, and predictability of military service 
enhanced his functioning with regard to the severity of the 
diagnosis (i.e., personality disorder) that appears to have 
preexisted his service.  

Analysis 

As an initial matter, the Board acknowledges that the Veteran 
has reported a history of schizophrenia.  See VA Treatment 
Note, November 2003.  Schizophrenia is a psychosis under 38 
C.F.R. § 3.384 (2009); psychoses are subject to the 
presumptive service connection provisions under 38 C.F.R. §§ 
3.307, 3.309 (2009).  However, as the record does not contain 
an actual diagnosis of schizophrenia, nor does it show 
treatment for such disorder, service connection for 
schizophrenia (either on a direct or presumptive basis) will 
not be considered here. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In this regard, it is noted that the Veteran is not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Moreover, the Board finds that the fully 
comprehensive February 2009 VA mental examination, which 
diagnosed only personality disorder and bipolar disorder, is 
more probative as to the existence (or non-existence) of a 
mental disorder than the Veteran's own reported history of 
schizophrenia. 

In any event, the Veteran generally seeks service connection 
for a psychiatric disorder.  While the service treatment 
records include a diagnosis of schizoid personality disorder, 
congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  
However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

Prior to discussing the theory of aggravation, however, the 
Board first turns to the question of whether the Veteran's 
psychiatric disorders pre-existed service.  

In this regard, a psychiatric disorder, to included schizoid 
personality and bipolar, was not noted on entrance 
examination and thus, the presumption of soundness attaches 
and can only be rebutted by clear and unmistakable evidence 
demonstrating that a psychiatric disorder existed before 
service and was not aggravated by service. Wagner, supra.

The medical evidence outlined above clearly and unmistakably 
shows that the Veteran's psychiatric disorders existed prior 
to service.  This is first shown in the Veteran's service 
treatment records, where, upon psychological examination in 
August 1971, the USMC physician determined that the Veteran 
very "clearly" had a schizoid personality pre-service 
lifestyle.  Further, in the opinion of the Medical Board, the 
Veteran's personality disorder existed prior to service and 
rendered him unsuitable for further service.  

In addition to the service treatment records showing a pre-
existing personality disorder, VA examiners in February 2009 
and November 2009, opined that the Veteran's personality 
disorder and symptoms of his mental disorder (i.e., bipolar 
disorder) clearly pre-existed his military service.  With 
respect to bipolar disorder, its preexistence was further 
clarified in a July 2009 addendum, in which the examiner 
stated his bipolar symptoms were not aggravated by military 
service (beyond the progression expected given his pre-
service history).  

Therefore, in light of the foregoing medical evidence, the 
Board concludes that the Veteran's personality and bipolar 
disorders clearly and unmistakably existed before service.

Having found that there is clear and unmistakable evidence 
that a psychiatric disorder preexisted service, the Board 
will also consider whether there is also clear and 
unmistakable evidence that the disability was not aggravated 
by service.

As discussed above, the February 2009 VA examiner diagnosed 
both bipolar disorder (Axis I) and personality disorder, 
provisional (Axis II).  He opined that a mental disorder was 
not caused by or the result of an in-service illness, and 
that the symptoms of a mental disorder clearly preexisted 
service.  Clarification as to the issue of aggravation was 
obtained by way of a July 2009 VA addendum; at that time, the 
examiner confirmed that the bipolar disorder was not caused 
by or a result of an in-service illness, nor was it 
aggravated thereby.  He further stated that the Veteran's 
military service did not aggravate his symptoms of bipolar 
disorder beyond the progression expected, especially given 
his pre-military history of such mental disorder.  The 
examiner based his opinions on both the claims file and his 
physical examination of the Veteran conducted in February 
2009.

Finally, in a November 2009 addendum, the VA examiner opined 
that the Veteran's pre-existing personality disorder was less 
likely than not aggravated by the Veteran's military service.  
He reasoned that there was no evidence in the service 
treatment records that the personality disorder was 
aggravated beyond the severity expected of it given his pre-
military history.  Further, the examiner suggested that the 
Veteran's military service may have actually enhanced his 
functioning in light of the severity of the diagnosis that 
pre-existed service.  

Thus, while there is current medical evidence of a pre-
existing personality disorder and bipolar disorder, given the 
evidence of record, the Board finds that service connection 
for a psychiatric disorder is not warranted.  The Veteran has 
indicated that his psychiatric symptoms began in childhood, 
and the July 2009 and November 2009 addenda indicate that the 
Veteran's pre-existing personality and bipolar disorders were 
not aggravated by his service in the military.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are 
no other contrary medical opinions of record.  The opinions 
of the VA examiner are highly probative and outweigh the 
other evidence of record, including the Veteran's lay 
statements and contentions.  Further, while the SSA records 
show that the Veteran is medically disabled under that 
agency's regulations; this determination has no bearing on 
the instant issue.  Also, the private medical records 
associated with the claims folder demonstrate various 
diagnoses, but fail to provide opinions as to the issued 
discussed above.  Thus, as there is no credible evidence to 
the contrary, the Board finds that the post-service treatment 
records detailing the Veteran's pre- service history of a 
psychiatric disorder, and the VA examiner's opinions, clearly 
and unmistakably show that his preexisting mental disorders 
were not aggravated by his military service.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


